UU LLUaYVL £> • mSrCDhJLLkU
                                                           3£Ol SdlUJl. EnuMj Aa
                                                           ~P\nniAHiL, TexazP 7311)1/
                                  3-IL-ZDI5

cHiasmpHZR. a. pkdjol. <l\djJl
cjxjfLT of appeals. ezrst tzsTZrcr
DP   TEXAS.
JO I EAuUCLfJ sL
UtMSToU, TBJAS n-1DDX.-AJbloU


&£'. bFrT^Tou ef cas& jdu c&use ud. ci-i i-ct&m -c£_A//97ff5

t£At clerk Ptaxtce;,

          jjrt     uJn;4-<k$CD ~Lh:s   kn'tf \^MeP^. laj ^g-ari>5 to The ^i-Jus
           of' CASe XU        up abouc      etdi:-l-LeJ 4*jJ uunk<Lt~eJ cALtsa.
           Hut uJt-;~tteU ciOUfLT SeuerxL ~nes rv&fiteiluG -&/5 MAHefL1
                 r&ALLX    u^ouLj APP&EcXATg jxkj response ix> ikis            Leilee.'.


                                                   RESVecT-CuLL* suhmUeJ
      Uj
33<